Citation Nr: 0707808	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the RO originally phrased the issue as 
whether new and material evidence had been received to reopen 
a previously denied claim for direct service connection of 
tinnitus.  A review of the claims file reveals that the 
veteran is alleging service connection for tinnitus as 
secondary to hearing loss for the first time; thus, this is a 
new claim.  See Spencer v. Brown, 4 Vet. App. 283 (1993).  
Indeed, the RO's November 2005 Supplemental Statement of the 
Case addressed the issue on the merits.


FINDINGS OF FACT

The veteran did not incur tinnitus in service and tinnitus is 
not related to his service-connected hearing loss.


CONCLUSION OF LAW

Tinnitus was not incurred in service or as secondary to 
service-connected hearing loss.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
October 2004 letter.  This letter also informed the claimant 
of the evidence necessary to substantiate a claim of service 
connection.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did receive notice 
concerning the degree of disability and effective dates in 
the October 2004 letter.  

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claim.  In terms of any 
notification regarding downstream elements, because of the 
denial of the issue below, any such downstream elements are 
rendered moot; thus, the veteran is not prejudiced by the 
Board's consideration of the pending issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the October 
2004 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
providing a medical examination when necessary to decide a 
claim. 38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and all private records identified by the veteran.  The 
veteran has not indicated the presence of any other 
outstanding relevant records and he has not requested VA's 
assistance in obtaining any other evidence.  The veteran was 
provided a VA audiologic examination in September 2005 in 
furtherance of substantiating his claim.  Although the 
examiner did not address the veteran's secondary service 
connection contention, there is absolutely no evidence of 
record indicating that the veteran's tinnitus was caused or 
worsened by his hearing loss.  Thus, an additional 
examination to address this aspect of the issue is not 
necessary.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran's service medical records, including his entrance 
and separation examination reports, are silent with respect 
to complaints or diagnoses of tinnitus. 

The veteran received several VA medical center examinations 
in March 2003, one of which was an audiologic examination 
that did not attribute tinnitus to service.  This report 
reveals that the veteran claimed having tinnitus since 1956 
attributed to in-service noise exposure.  There is no 
discussion of a relationship between hearing loss and 
tinnitus.

Of record are a December 2004 audiological case history and a 
September 2005 VA audiologic examination report, which 
contains a statement that the veteran's tinnitus cannot be 
attributed to service without speculation, given the 
configuration of hearing loss, unreliability of test results 
and conflicting information provided by the veteran.  In the 
audiologic case history, the veteran claimed having tinnitus 
since service.

There is no medical evidence that the veteran incurred 
tinnitus in service or as secondary to hearing loss.  As 
outlined above, the medical evidence of record does not 
attribute tinnitus to service or suggest that tinnitus is 
related to the veteran's service-connected hearing loss.  It 
is not until many years following service that the veteran 
was diagnosed as having tinnitus.  Accordingly, there being 
no competent evidence of a relationship between the veteran's 
period of service and tinnitus or his service-connected 
hearing loss and tinnitus, the claim must be denied.


ORDER

Entitlement to service connection for tinnitus, to include as 
secondary to hearing loss, is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


